Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 7 and 9-10 are presented for examination.

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 5 – page 11, filed December 16, 2021, with respect to claims 7 and 9-10 have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 7 and 9-10 have been withdrawn, in view of applicant response, see page 7 paragraph 3  and page 8 paragraph 3 – page 9.

Allowable Subject Matter
Claim(s) 7 and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 7 and 9-10  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 7 and 10 … a higher layer processor configured to set a type of transmission time interval (TTI) for a physical uplink control channel (PUCCH) based on the parameter; and a transmitter configured to perform an uplink transmission using the PUCCH, wherein a first PUCCH is used to transmit a first total number of Hybrid Automatic Repeat Request-Acknowledgements (HARQ-ACKs) in a first type of TTI in a first cell, a second PUCCH is used to transmit a second total number of HARQ-ACKs in a second type of TTI in a second cell, a length of the first type of TTI is longer than a length of the second type of TTI, the first total number of HARQ-ACKs depends on the length of the first type of TTI, the second total number of HARQ-ACKs depends on the length of the second type of TTI, the first total number of HARQ-ACKs is smaller than the second total number of HARQ- ACKs in a certain duration, and the transmitter is configured to drop a transmission of the first PUCCH with the first type of TTI in a case that the transmission of the first PUCCH with the first type of TTI collides with a transmission of the second PUCCH with the second type of TTI in a subframe… and in combination with other limitations recited as specified in claims 7 and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chen (US Pub. No.: 2016/0309466) discloses coordinated wireless communications using multiple transmission time intervals (TTIs) are described. Multiple TTIs may include a first TTI and a second TTI, the second TTI having a shorter duration than the first TTI. One or more parameters may be determined for communications using the first TTI and the second TTI. A first parameter of the determined parameters for the second TTI may be associated or linked with a corresponding parameter of the first TTI, and communications using the first TTI or the second TTI may be performed using the first parameter. Wireless network nodes using the first TTI may form a CoMP cooperating set, and wireless network nodes using the second TTI may for another CoMP cooperating set, and the first parameter may be applied to each of the CoMP cooperating sets.
Kim (US Pub. No.: 2019/0223204) discloses a first physical downlink control channel (PDCCH) and a second PDCCH can be transmitted to user equipment. A first physical downlink data channel (PDSCH) corresponding to the first PDCCH, and a second PDSCH corresponding to the second PDCCH can be transmitted to the user equipment. When the first PDSCH has a lower decoding priority than the second PDSCH, and the decoding timing of the first PDSCH and the decoding timing of the second PDSCH overlap, the user device may decode the second PDSCH and not the first PDSCH at the decoding timing, and transmit information with respect to the first PDSCH as first ACK/NACK information. As a reply to the first ACK/NACK information, a third PDCCH not having a corresponding PDSCH may be transmitted to the user equipment.
Chen (US Pub. No.: 2016/0095137) discloses an uplink resource grant can be received from a network entity for communicating in the wireless network. A transmission time interval (TTI) for an uplink transmission within a subframe based on the uplink resource grant can be determined, wherein the TTI comprises one or more symbols which are a subset of a plurality of symbols in the subframe. Communications can be transmitted to the network entity over resources specified in the uplink resource grant during the TTI.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469